t c no united_states tax_court george schussel transferee of driftwood massachusetts business_trust f k a digital consulting inc petitioner v commissioner of internal revenue respondent docket no filed date p petitioned the court for redetermination of his liability as a transferee under sec_6901 but now moves that we dismiss his petition with prejudice held because a taxpayer’s liability as a transferee is assessed paid and collected in the same manner and subject_to the same provisions and limitations as a deficiency in tax sec_6901 a dismissal of a petition for redetermination of transferee_liability just like a dismissal of a petition for redetermination of a deficiency for any reason other than lack of jurisdiction requires that we enter a decision as to the amount of the liability 62_tc_519 followed held further the court will deny p’s motion to dismiss ordering the parties to submit an agreed stipulated decision document francis j dimento for petitioner carina j campobasso for respondent opinion ashford judge this transferee_liability case is before the court on petitioner’s motion to dismiss his case with prejudice as explained below we will deny petitioner’s motion background the following facts are derived from the parties’ pleadings and motion papers petitioner states in his petition that his state of legal residence is now florida on date respondent issued a notice of liability to petitioner as the transferee of the assets of driftwood massachusetts business_trust formerly known as digital consulting inc driftwood in the amount of dollar_figure for driftwood’s unpaid liabilities for income_tax penalties and interest for the taxable years ended date and on 1respondent in his answer denies this allegation for lack of knowledge date petitioner timely petitioned this court for redetermination of the liability this case was calendared for trial at the session of the court commencing date in boston massachusetts when the case was called from that calendar counsel for the parties appeared and counsel for petitioner filed with the court a motion to dismiss with prejudice as the reason therefor petitioner stated in his motion that the parties had reached an accord and satisfaction with respect to all claims before the court said accord being part of a comprehensive settlement that includes claims not before the court petitioner further stated citing our opinion in 118_tc_330 that i nasmuch as this is a case only of transferee_liability he is not seeking redetermination of a deficiency and therefore sec_7459 is inapposite and that respondent will not suffer clear legal prejudice from the dismissal of this case with prejudice we took petitioner’s motion under advisement at our request respondent filed a response to petitioner’s motion on date therein he stated that the petition cannot be dismissed with or without prejudice expressing the view that pursuant to sec_6901 and sec_2unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant years and all rule references are to the tax_court rules_of_practice and procedure d and the logic of 62_tc_519 either petitioner must agree to a stipulated decision or the court must enter an order and decision as to the amount of the transferee_liability petitioner filed a reply on date contending that estate of ming is distinguishable from this case and reiterating that sec_7459 is inapplicable discussion sec_7459 provides sec_7459 effect of decision dismissing petition --if a petition for redetermination of a deficiency has been filed by the taxpayer a decision of the tax_court dismissing the proceeding shall be considered as its decision that the deficiency is the amount deter- mined by the secretary an order specifying such amount shall be entered in the records of the tax_court unless the tax_court cannot determine such amount from the record in this proceeding or unless the dismissal is for lack of jurisdiction in estate of ming the taxpayers moved this court to allow them to withdraw their petition without prejudice in a deficiency proceeding presumably so that they could refile their lawsuit in district_court and present the issues to a jury we held that in the light of sec_7459 a taxpayer who petitions this court under sec_6213 for redetermination of a deficiency may not withdraw his petition in order to avoid the entry of a decision estate of ming v commissioner t c pincite accordingly we denied the taxpayers’ motion to withdraw their petition without prejudice in wagner we found our holding in estate of ming to be inapplicable and held that the taxpayers could dismiss ie withdraw their petition filed pursuant to sec_6320 and sec_6330 for review of a notice_of_determination approving a notice_of_federal_tax_lien placed on their property in so holding we observed sec_7459 applies specifically to a petition that is filed for a redetermination of a deficiency and makes no mention of a petition that is filed under sec_6320 to review a collection action sec_6320 was added to the code as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 and that act made no amendment to sec_7459 nor do we know of any provision in the code that would require us upon dismissal of a collection action filed under sec_6320 to enter a decision for the commissioner consistent with the underlying notice_of_determination wagner v commissioner t c pincite we also noted that dismissal of the taxpayers’ petition was supported by rule a of the federal rules of civil procedure which allows for dismissal of a plaintiff’s action after the defendant has served a motion for summary_judgment in the sound discretion of the court id pincite we properly looked to that rule and caselaw interpreting that rule 3the taxpayers in 118_tc_330 moved the court to dismiss their case without prejudice after having been served with the commissioner’s answer and the commissioner’s motion for summary_judgment for additional guidance because there was no controlling tax_court rule see rule b wagner v commissioner t c pincite and in doing so we acknowledged that a court should grant dismissal under rule a unless the defendant will suffer clear legal prejudice other than the mere prospect of a subsequent lawsuit as a result wagner v commissioner t c pincite quoting 781_f2d_855 11th cir we concluded after weighing the relevant equities that the commissioner would suffer no clear legal prejudice in maintaining the subject collection action against petitioners as if the instant proceeding had never been commenced id pincite more recently this court extended the principles of wagner to two other types of nondeficiency cases--to cases brought under sec_7623 to review the commissioner’s determination denying a claim for a whistleblower award see jacobson v commissioner t c ___ date and to stand alone cases brought under sec_6015 to review the commissioner’s final_determination denying relief from joint_and_several_liability see 144_tc_273 accordingly the court in those cases and 4in 144_tc_273 we also specifically distinguished ventrano v commissioner 116_tc_272 because it was not a stand alone sec_6015 case the taxpayer in ventrano invoked our jurisdiction to review her claim for sec_6015 relief by raising that matter as an continued pursuant to the principles found in rule a of the federal rules of civil procedure decided to grant the taxpayers’ motions to withdraw their petitions and have their cases dismissed whether the principles of estate of ming or instead the principles of wagner davidson and jacobson apply with equal force to transferee_liability cases like the instant case is a question this court has not previously answered to do so we must interpret the statute establishing the commissioner’s authority to assert transferee_liability sec_6901 that section provides sec_6901 transferred assets a method of collection --the amounts of the following liabilities shall except as hereinafter in this section provided be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred income estate_and_gift_taxes -- a transferees --the liability at law or in equity of a transferee of property-- i of a taxpayer in the case of a tax imposed by subtitle a relating to income taxes continued affirmative defense in a petition she timely filed for redetermination of a deficiency under sec_6213 ii of a decedent in the case of a tax imposed by chapter relating to estate_taxes or iii of a donor in the case of a tax imposed by chapter relating to gift_taxes in respect of the tax imposed by subtitle a or b b liability --any liability referred to in subsection a may be either as to the amount of tax shown on a return or as to any deficiency or underpayment of any_tax f suspension of running of period of limitations --the running of the period of limitations upon the assessment of the liability of a transferee or fiduciary shall after the mailing to the transferee or fiduciary of the notice provided for in sec_6212 relating to income estate_and_gift_taxes be suspended for the period during which the secretary is prohibited from making the assessment in respect of the liability of the transferee or fiduciary and in any event if a proceeding in respect of the liability is placed on the docket of the tax_court until the decision of the tax_court becomes final and for days thereafter in the secretary promulgated final regulations under sec_6901 see t d c b part these regulations titled procedure in the case of transferred assets currently appear in virtually the same form as sec_301_6901-1 through f proced admin regs sec_301_6901-1 proced admin regs provides that regardless of the nature of a transferee’s liability under sec_6901 ie whether it is for income estate or gift_tax self-assessed by the taxpayer-transferor or a deficiency in income estate or gift_tax determined by the commissioner it shall be assessed against the transferee and paid and collected in the same manner and subject_to the same provisions and limitations as in the case of a deficiency in the tax with respect to which such liability is incurred sec_301_6901-1 proced admin regs emphasis added paragraph a of the regulation further provides that in the case of transferee_liability for the income estate or gift_tax of the taxpayer-transferor the internal_revenue_code provisions made applicable by sec_6901 include those relating to the filing of a petition with the tax_court of the united_states and the filing of a petition for review of the tax court’s decision sec_301_6901-1 proced admin regs contrary to petitioner’s assertion these statutory and regulatory provisions make clear that transferee_liability cases like the instant case are akin not to collection actions under sections c and d but rather to deficiency 5although transferee_liability for tax not imposed by subtitle a or b of the internal_revenue_code under sec_6901 is not an issue in this case we note that the regulations use meaningfully different terms to specify the procedures for assessing and collecting liabilities under that section see sec_301_6901-1 proced admin regs specifically excluding the phrase a deficiency in relative to the above-quoted provision cases under sec_6213 and should be treated procedurally by the court in the same manner as deficiency cases indeed historically this is what we have done see 88_tc_167 citing sec_301_6901-1 proced admin regs and finding that pursuant to sec_6213 a transferee may petition our court for a redetermination of his transferee_liability only after a notice of transferee_liability authorized by sec_6901 has been determinated and is issued under the provisions of sec_6212 and a s in the case of a notice_of_deficiency the requisite content of a notice of transferee_liability is not prescribed by statute or regulations 73_tc_690 n although sec_6213 is couched in terms of notice_of_deficiency sec_6901 indicates that it applies to a notice of transferee_liability as well 64_tc_797 finding that the effect of sec_6901 is to require the commissioner before assessing transferee_liability for income_tax to issue to the transferee a notice of transferee_liability just as he must mail to a taxpayer a notice_of_deficiency before assessing additional income_tax see also 42_f2d_177 2d cir finding that sec_6901 evinces a clear intention to give a transferee the same right as a taxpayer in respect to seeking a review of a proposed assessment by appeal to the board_of_tax_appeals and to this court aff’g 15_bta_1218 aff’d 283_us_589 accordingly the principles of estate of ming should apply with equal force to the instant transferee_liability case petitioner’s argument that estate of ming is distinguishable because the taxpayers there sought a dismissal without prejudice whereas he is seeking a dismissal with prejudice is unconvincing as we indicated in estate of ming the fact that the taxpayers denominated their motion a motion to dismiss without prejudice was effectively meaningless because pursuant to sec_6512 the mere filing of their valid petition in this court vested this court with exclusive jurisdiction for the taxable years as to which the petition was filed and the statutory period in which the taxpayers could have filed another petition in this court had expired estate of ming v commissioner t c pincite the same can be said of this case were we to dismiss petitioner’s petition under any terms it would effectively be with prejudice thus we find no effective distinction 6petitioner correctly acknowledges in his reply that sec_6901 extends the procedures under which income estate_and_gift_taxes are assessed paid and collected to a transferee’s liability but errs by suggesting that the deficiency procedures are not among these on the contrary the internal_revenue_code places the deficiency procedures squarely among those that the commissioner must follow in order to assess income estate_and_gift_taxes see dees v commissioner t c ___ ___ slip op pincite date ashford j concurring between his motion to dismiss and the motion to dismiss we denied in estate of ming finally also ill-conceived is petitioner’s contention that because we are not privy to the parties’ comprehensive settlement and therefore cannot glean from the record the agreed amount of his transferee_liability we are relieved of having to enter an order and decision specifying the amount of the liability as is provided in sec_7459 the amount of petitioner’s liability albeit as determined by respondent is very clear from the record as it is stated in respondent’s notice of liability which is attached to petitioner’s petition because the parties have apparently agreed on a different amount for which petitioner is liable it is incumbent upon them to stipulate a decision reflecting that amount accordingly we hold that in accordance with the principles of estate of ming and pursuant to sec_6901 a petition seeking redetermination of transferee_liability just like a petition seeking redetermination of a deficiency cannot be dismissed with or without prejudice without entry of a decision as to the amount of the liability we therefore will deny petitioner’s motion to dismiss and require the parties to submit a stipulated decision reflecting the terms of their settlement to the extent necessary to resolve this case to reflect the foregoing an appropriate order will be issued
